
	
		I
		111th CONGRESS
		1st Session
		H. R. 3280
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a grant program to assist veterans in highly rural areas by providing
		  transportation to medical centers.
	
	
		1.Transportation grants for
			 rural veterans service organizations
			(a)Grants
			 Authorized
				(1)In
			 generalThe Secretary of Veterans Affairs shall establish a grant
			 program to provide innovative transportation options to veterans in highly
			 rural areas.
				(2)Use of
			 fundsGrants awarded under this section may be used by State
			 veterans service agencies and veterans service organizations to—
					(A)assist veterans in
			 highly rural areas to travel to Department of Veterans Affairs medical centers;
			 and
					(B)otherwise assist
			 in providing medical care to veterans in highly rural areas.
					(3)Maximum
			 amountThe amount of a grant under this section may not exceed
			 $50,000.
				(4)No matching
			 requirementThe recipient of a grant under this section may not
			 be required to provide matching funds as a condition for receiving such
			 grant.
				(5)Recovery of
			 unused grant fundsIf a
			 recipient of a grant does not use the full amount of funds received under this
			 section by not later than September 30 of the fiscal year in which such grant
			 was awarded, the United States shall be entitled to recover from such recipient
			 the total of all unused grant amounts made under this section to such
			 recipient.
				(b)RegulationsThe
			 Secretary shall prescribe regulations for—
				(1)evaluating grant
			 applications under this section; and
				(2)otherwise
			 administering the program established by this section.
				(c)ReportsNot later than February 1 of each year, the
			 Secretary shall submit to Congress a report containing information related to
			 each grant awarded under this section during the preceding year,
			 including—
				(1)the name of the
			 grant recipient; and
				(2)the amount of the
			 grant.
				(d)Veterans Service
			 Organization DefinitionIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 of Veterans Affairs for the representation of veterans under section 5902 of
			 title 38, United States Code.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated $3,000,000
			 for each of fiscal years 2009 through 2013 to carry out this section.
			
